Citation Nr: 1441764	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  12-21 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether there is new and material evidence to reopen the issue of a low back disability.  

2.  Entitlement to service connection for a spinal cord disability, claimed as a lumbar spine disability or degenerative disc disease, to include secondary to the Veteran's service-connected knee disabilities.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1960 to November 1980.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran was afforded a video conference hearing before the undersigned Veterans Law Judge in May 2014.  A transcript of the hearing was created and associated with the claims file.  

A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  The Veteran's hearing transcript and service treatment records are located in Virtual VA.  

The issue of service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for a low back disability was last denied in an April 2006 rating decision.  The Veteran was provided with notice of that decision and apprised of his appellate rights but did not timely disagree.  

2.  The evidence added to the record since the April 2006 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for a low back disability.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5108, 5125, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 3.326(a), 20.1103 (2012).  

Specific to requests to reopen, the claimant must be notified of the criteria required to reopen the claim and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The notice letter provided to the Veteran in May 2011 addressed all notice elements required by Kent.  In light of the favorable action taken below, further discussion as to VCAA is not required at this time.  

New and Material Evidence

The Veteran seeks to reopen his claim of service connection for a low back disability.  The claim was last denied in an April 2006 rating decision, went unappealed and became final.  38 C.F.R. § 20.1103.  

The Veteran's claim may be reopened only if new and material evidence has been secured or presented since the last final rating decision.  38 U.S.C.A. § 5108; see Glynn v. Brown, 6 Vet. App. 523, 527 (1994).  

Both the issues of reopening and service connection are before the undersigned because it is Board's jurisdiction to reach the underlying claims and adjudicate them de novo.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim, were the claim to be reopened, including by triggering VA's duty to assist.  Id. at 118.  

Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

At the time of the April 2006 rating decision, the evidence consisted of service treatment records, VA outpatient treatment records, VA examinations, and Veteran statements.  Subsequent to the April 2006 rating decision, more VA outpatient treatment records, another VA examination, private medical records, and more service treatment records have been associated with the claims file.  Furthermore, the Veteran has proposed a new theory of entitlement, namely, service connection secondary to his service-connected knee disabilities.  Private opinion in support of this contention has been advanced.

The evidence is new and material in that it was not previously associated with the claims file and relates to a previously unestablished fact necessary to substantiate the claim.  Hence, the claim of service connection for a low back disability is reopened.  


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  


REMAND

The Board must remand the claim to avoid prejudice to the Veteran.  In the July 2011 examination and October 2012 addendum opinion, the examiner declined to relate the Veteran's low back disability to service or to his service-connected bilateral knee conditions.  The rationale given was that the examiner could find no literature supporting the relation of lower lumbar degenerative disease and bilateral degenerative disease in the knee.  The examiner noted that the Veteran had previously been denied service connection on a direct basis and secondary to his right ankle.  It was noted that his current gait, impaired by the absence of a right knee joint secondary to infection, did not cause the back pathology.  An opinion as to whether the disorder might have been aggravated by the gait impairment was not offered.

Here, however, the Veteran has a long and ongoing treatment history in both private and VA clinics, and therefore there are potentially outstanding and relevant medical records that should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran has suggested that the VA does not have all his records for review.  It appears that Dr. Corral has treated the Veteran for many years, and his records should be sought.  Additionally, appellant should provide information as to any other treatment so that all records can be obtained.

Accordingly, the case is REMANDED for the following action:

1. The AOJ must make efforts to obtain updated relevant VA treatment records.  All records obtained should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then provide the appropriate notice and give the claimant an opportunity to respond.  

2.  The AOJ should solicit from the Veteran any private medical records in his possession and the necessary permission to contact his private medical providers.  If the Veteran grants permission, the AOJ should then obtain all updated private medical records from those providers.  Specifically, Dr. Corral's records should be sought.  The AOJ should document all steps taken to acquire these records.  If the AOJ cannot acquire the records, it must notify the Veteran and state why it was unable to acquire them.  

3.  After numbers 1 and 2 have been completed, the Veteran should be afforded a VA spine examination and opinion to address the nature and etiology of his low back disability.  The examiner must review the physical and electronic claims files including Virtual VA and the Veterans Benefits Management System and note such review in the examination report.  

The spine examiner must opine whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's disability is related to his active service, taking into account and commenting on his in-service back injuries.  

AND

The examiner must also opine whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's disability is related to ANY of his service-connected disabilities, to include his bilateral knee replacements and his right ankle disability, characterized as right foot degenerative joint disease.  Specifically, it should be opined as to whether the back disorder has been aggravated (permanently made worse) by any of these service connected disorders.

All opinions expressed by the examiners must be accompanied by a complete rationale, with citation to relevant medical findings.  

4.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


